DETAILED ACTION
Claims 35, 50, 52, 54-55 are pending. Claims 1-34, 36-49, 51 and 53 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments with respect to claims 35, 50, 52, 54-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions by Original Presentation
Newly submitted claim 52 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 52, drawn to receiving a paging message from a Radio Access Network (RAN) node, the RAN node receiving the paging message from the second mobility management node that receives a first message related to downlink data, wherein the UE receives the paging message if the registration procedure is in progress when the first mobility management node receives the first message. Where originally presented invention is drawn to receiving a downlink data from a second network node then sending a first message to a first mobility management node upon reception of the downlink data from the second network node and after the first network node has sent the first message to the first mobility management node, resending sending the first message to a second mobility management node if the first network node receives a second message from the second mobility management node.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 52 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 55, the limitation “resending the first message to a second mobility management node if the first network node receives a message from the second mobility management node”, where the resending of the first message appears to occur before the locally configured guard timer is started. However, in the originally filed specification, paragraphs [0045] and [0082] disclose retransmitting the Downlink Data Notification message after a locally configured guard timer is started. Therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claim 55 is rendered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35 and 54 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lopez et al. (US20130189951, Lopez hereinafter).

As to claim 35: Lopez discloses a communication method for a first network node for session management, the method comprising: 
receiving a downlink data from a second network node (see at least paragraph [0052] and FIG. 5, process 500 may include receiving traffic from another node (interpreted as a downlink data) that is destined for a user device (block 510).); 
sending a first message to a first mobility management node upon reception of the downlink data from the second network node (see at least paragraph [0053] and FIG. 5, at block 530, transmitting a first downlink data notification message (interpreted as a first message) to the primary MME device (interpreted as a first mobility management node).); and 
after the first network node has sent the first message to the first mobility management node, resending sending the first message to a second mobility management node if the first network node receives a second message from the second mobility management node (see at least paragraphs [0060]-[0061] and FIG. 5, Process 500 may include transmitting a second downlink data notification message to the backup MME device (block 560) where second downlink data notification message 350 may include the same information, or the same type of information, as included in first downlink data notification message 340 (interpreted as resending the first message). SGW 140 may receive, from MME device 130-1, MME device 130-2, or from another device, information (interpreted as a second message) that indicates that MME device 130-2 serves as the backup MME device of MME device 130-1).

As to claim 54: Lopez discloses the communication method according to claim 35. Lopez further discloses further comprising: receiving, from the first mobility management node, a response message to the first message (see at least paragraph [0056], [0056] If the response has been received (block 620--YES), process block 540 may include determining that the primary MME device is operational (block 625).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US20130189951, Lopez hereinafter) in view of Kim et al. (US20120258704, Kim hereinafter).

As to claim 50: Lopez discloses the communication method according to claim 35. Lopez does not explicitly disclose wherein the downlink data is processed when a UE moves from a first area managed by the first mobility management node to a second area managed by the second mobility management node.
see at least paragraph [0057], The S-GW 50 buffers the downlink data packet, and identifies a mobility management node serving the UE 10 when the UE moves between different access networks such as E-UTRAN and UTRAN/GERAN.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement buffer the downlink data when UE moves, as taught by Kim, into the invention of Lopez in order to enhance efficiency of network resources (see Kim, paragraphs [0087]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464